DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims foreign priority to 0401024 , filed 02/04/2004.

Status of Claims
	Claims 13, 24, and 33-50 are pending.
	Claims 1-12, 14-23, and 25-32 have been cancelled.
Drawings
The previous objections to the drawings have been withdrawn in view of the applicant’s amendments and arguments.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex upper surface of the core is curvilinear at a transition between the first and second portions (Claims 47-50) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 47 and 49 has been amended to define that the convex upper surface of the core is curvilinear at a transition between the first and second portions, which correspond to the first outer section and second inner section.  This requirement is not consistent with the previous requirement for the outer core to have a substantially constant thickness.  If this transition point is curvilinear then it is unclear how it can have a substantially constant thickness.  Additionally the Figures all show the transition as a hard angle not a curved or rounded transition.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 33, 34, and 36-39, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain et al (Beaurain) FR 2824261 in view of Errico et al (Errico) US 2003/0069586 A1.
As an initial matter, for convenience the examiner is referring to the later Beaurain US publication for references (US 20040243240).  
Beaurain discloses the same invention being a superior (upper) plate 3 comprising a concave lower surface, a mobile core 2 comprising a convex upper surface 23 (Shown best in Figure 3), a substantially flat lower surface 21a (Shown best in Figure 3), a pair of contact plates 6 (Figure 9a), and an inferior (lower) plate 1 comprising a pair of recesses 162 (Figure 9a) extending from its superior surface.  
In regards to the first outer section and a second inner section, these sections on Beaurain are consistent with the shapes of the applicant’s invention.  The first outer section is clearly shown in Figure 9b as extending along the projections 6 and the second inner section is shown in Figure 3 and 9b as the inner domed portion.  The first outer portion has a width extending from the edge of the projection to the second inner section and the second inner section has a width (the lateral width of the domed portion shown in Figure 3).  The thickness of the inner section is domed to have a greater thickness than the outer section (Figure 3).  Finally, since the dome directly contacts the inferior surface and it is thicker than the projections, the height between the first outer section is inherently larger than the height of the second inner section when measured to the inferior surface (Figures 3 and 9b). 
In regards to the contact surfaces each comprise a protrusion with a height (extending perpendicular to a plane of the flat portion of the superior surface of the inferior plate) less than the height of the mobile core (Shown best in Figure 9b).  The contact surfaces have a width dimension which is less than the width of the recesses to allow slight clearance. The contact surfaces are offset from the outer perimeter making them located towards an interior of the prosthesis.  The contact surfaces and recesses control and limit translational movement (about an axis parallel to the superior surface of the inferior plate) and rotation (about an axis perpendicular to the superior surface of the inferior plate). 
In regards to claims 39, the core can be offset to the front or rear which would result in the concave/convex surfaces articulating and an acute angle between the two plates (Figures 6a-c).  The convex surface of both the applicant’s invention and Beaurain are both substantially hemispherical, which reads upon the substantially spherical limitation as much as the applicant’s own invention.  The peripheral edge of the lower concave surface of the upper plate protrudes from a planar portion shown best as intersection or lower flat sections of 3 within in Figure 3.
Beaurain, discloses rounded leading and trailing edges defining his prosthesis as symmetrical about both the minor and major axis.  However, Beaurain does not disclose the upper plate has an upper surface with a bulge, upper and lower plates with flat linear rear edges, or an asymmetry about the major axis.
	Errico teaches the use of a motion preserving disc comprising an upper plate with a central bulging portion, upper and lower plates with plates with an elliptical/rounded leading edge and linear/flat trailing edges (Figure 1c), and plates that are symmetrical about a minor axis while being asymmetrical about their major axis (Figure 1c), in the same field of endeavor for the purpose of providing larger surface area of contact that conform to the implant site and support about the trailing edge of the implant.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the upper surface of the upper plate to have a central bulge, trailing edges of Beaurain to comprise an elongated linear flat edge as taught by Errico in order to provide an upper surface configured to better match the implant site and a larger surface area of contact about the trailing edge of the implant.  

Claim 24, 40, 41, and 43-50, and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain and Errico (Combination 1) as applied to claims 13, 33, 34, and 36-39, and further in view of Marnay USPN 5,314,477.  
Beaurain discloses the invention substantially as claimed being described above and further comprising teeth 8 on the outer surfaces of the plates.  However, Beaurain does not disclose the claimed teeth configurations and surfaces.
	Marnay teaches the use of a motion preserving disc comprising upper and lower plates with a variety of teeth configurations including sets 1110/1210 of at least three teeth with a first surface at an obtuse angle and a second surface parallel to the rear planar surface in the same field of endeavor for the purpose of promoting ingrowth and bonding to the implant area.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the 8 separate teeth of Beaurain with the 4 sets of teeth taught by Marnay to enable the implant to be easier to insert which resisting withdraw and sideways movement.
In view of the 112 rejection of claims 47 and 49 above, the requirement for the curvilinear portion is met by Beaurain as much as the applicant’s own invention.  The transition points for both inventions are shown as a hard edges not curved or rounded.
Additionally, with respect to the recitation “is at least equal to a second height”, the examiner is interpreting this to mean equal to or greater than.  Therefore the explanation above is still valid.  

Claims 35 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beaurain, Errico, and Marnay (Combination 2) as applied to claims 24, 40, 41, and 43-50 above, and further in view of Kim et al (Kim) USPN 7,153,325 B2.
Combination 2 discloses the invention substantially claimed described above.  However, Beaurain does not disclose a porous biocompatible coating.
Kim teaches the use of a motion preserving disc comprising upper and lower plates with biocompatible coatings on the outer surfaces (8:1-3) in the same field of endeavor for the purpose of promoting ingrowth and bonding to the implant area.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the biocompatible coating taught by Kim with the plates of Beaurain in order to promote ingrowth and bonding to the implant area.  

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. The applicant’s arguments are focused around the newly claimed core sections of different thicknesses.  They are not persuasive because Beaurain clearly discloses a core with an inner domed section (Figure 3) (corresponding to the second inner section) and outer projections (Figure 9b) (corresponding to the first outer section).  These sections matchup very similar to the applicant’s invention when comparing the figures side by side.  They partially surround each other, have the constant thickness, have adjacent widths, and the different heights from the inferior surface of the top plate.  Therefore these limitations are anticipated by Beaurain. 
With respect to the newly claimed teeth structures the rejection has been amended to include the teachings of Marnay.  Marnay includes a variety of teeth configurations including sets of at least three with the same surfaces and angles as the applicant’s invention.  Therefore these limitations are anticipated by the teachings of Marnay. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher D. Prone/Primary Examiner, Art Unit 3774